FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-1479
                  _____________________________

DOMENICK GRASSO,

    Appellant/Cross-Appellee,

    v.

KARA S. GRASSO,

    Appellee/Cross-Appellant.
                _____________________________


On appeal from the Circuit Court for Escambia County.
Jennie Kinsey, Judge.

                        February 18, 2019


PER CURIAM.

     Former husband appeals the amended final judgement of
dissolution of marriage, raising issues related to: valuations of
marital property for equitable distribution, imputation of income
for calculating child support and retroactive child support, and the
securing of child support via a life insurance policy. Former wife
cross-appeals, claiming error in the denial of her request for
attorney’s fees. We affirm as to all issues on the appeal and cross-
appeal except the life insurance issue, which we now discuss.

    A trial court is authorized to order a party to purchase or
maintain a life insurance policy “to the extent necessary to protect
an award of child support.” Fla. Stat. § 61.13(1)(c) (2017). A trial
court, however, may not do so “without making factual findings
regarding the necessity of such coverage.” Winney v. Winney, 979
So. 2d 396, 400 (Fla. 1st DCA 2008); Kotlarz v. Kotlarz, 21 So. 3d
892, 893 (Fla. 1st DCA 2009) (“In order to support the life
insurance requirement, the trial court must make specific
evidentiary findings as to the availability and cost of insurance,
the obligor's ability to pay, and the special circumstances that
warrant such security.”). We agree with the former husband that
the trial court did not make the requisite factual findings (a point
the former wife does not address in her answer brief), and we are
unable to determine whether this error was harmless. Winney,
979 So. 2d at 401. We, therefore, reverse the amended final
judgment as to the life insurance policy and remand for a
determination supported by specific evidentiary findings in
support of the life insurance requirement. Therriault v. Therriault,
102 So. 3d 711, 714 (Fla. 1st DCA 2012).

    AFFIRMED in part, REVERSED in part, and REMANDED.

WOLF, MAKAR, and M.K. THOMAS, JJ., concur.


                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Domenick Grasso, Pro se, Appellant.

Ross A. Keene and Nicole Kessler Ferry, Pensacola, for Appellee.




                                 2